Order entered January 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00209-CV

                      FLUOR INTERCONTINENTAL, INC, Appellant

                                                V.

                                  DAVID DAWSON, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-15340

                                            ORDER
       Before the Court is appellant’s January 27, 2014 motion for extension of time to file

brief. In the motion, appellant asserts the reporter’s record is deficient in that it contains

duplicated and incomplete testimony and incomplete exhibits. Appellant further asserts it has

communicated the deficiencies to the reporter, and the reporter is preparing a supplemental

record. Although the motion does not reflect when the supplemental record will be filed and it

has not yet been filed, appellant seeks an additional fourteen days from the February 17, 2014

briefing deadline to file its brief. Appellee opposes the motion.

       Because the time to file briefs does not begin until the appellate record is complete and

the record does not appear complete, appellant’s brief is not yet due and no extension is

necessary. See TEX. R. APP. P. 38.6(a). We DENY appellant’s motion as premature. Because no
date certain exists for when the supplemental record should be filed, we ORDER Vielica

Dobbins, Official Court Reporter for the 134th Judicial District Court, to file the supplemental

record no later than February 10, 2014.

         We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Ms. Dobbins and all parties. We further DIRECT the Clerk of the Court to

remove the briefing deadline. The deadline shall be reset once the supplemental record has been

filed.




                                                   /s/     ELIZABETH LANG-MIERS
                                                           JUSTICE